Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Non-Final Office Action in response to communication received on 2/25/2021. Claims 1-24 have been examined in this application.  The Information Disclosure Statement (IDS) filed on behalf of this case on 2/25/2021, has been considered by the examiner. Applicant’s amendments to claims 1, 9, and 15 are acknowledged.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 (Claim set filed 1/30/2021) has been entered.
Response to Arguments 
3.	On pages 13-14 of Remarks, Applicant argues the claims do not recite a mathematical concept.  In particular Applicant argues the Examiner’s previous response in the Final Office Action dated 10/30/2020.  Here Applicant argues the Examiner’s conclusion “is inconsistent with the plan language of the October 2019 Update” and “The Office does not point to any language in the claim that actually sets forth a 
	Specifically in the previous response the Examiner cited the appropriate section of the October 2019 Update and discussed why the above cited section of the October 2019 Update was the same as in the current claims. Specifically, the claims recite determining a variable or a number (as specifically recited in the claims estimate the true census distribution based on the determined probability values) calculated using mathematical methods.
	The Response from the Final Office Action dated 10/30/2020 on pages 2-3 has been included herein below: 
	“ On pages 15-16 of Remarks Applicant argues the 101 rejection. In particular
Applicant argues the claims do not recite a mathematical concept. The Examiner has carefully considered Applicant's arguments, however the Examiner respectfully disagrees.
	The October 2019 Update: Subject Matter Eligibility page 4 states the following with respect to mathematical concepts (cited herein):
	"A claim that recites a mathematical calculation will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation."

	The above is the same in the current claims. Specifically, the claims recite determining a variable or a number (as specifically recited in the claims estimate the true 
4.	On remarks pages 14-15 Applicant argues the claims are not directed to a method of organizing human activity.  In particular Applicant argues the Examiner’s previous response to this argument.  Applicant argues “Thus, the key aspect to identifying a judicial exception recited in a claim corresponding to certain methods of organizing human activity is that the claim actually recites a human activity that is being organized.”  The Examiner respectfully disagrees, rather the October 2019 Update Subject Matter page 5 states “The number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.” 
	Therefore, in the previous response, the Examiner pointed to why the claims recite a commercial or legal interaction (which is one of the sub-groupings) since “The claims recite a commercial or legal interaction of correcting misattributing ad impressions to certain demographics, where this subject matter specifically is advertising, marketing or sales activities (see the recited "media impression" which is an ad). This is a commercial or legal interaction relating to advertising, marketing or sales activities or behaviors, since often advertisers pay for/ want to target to specific demographics.” 
	The Examiner additionally pointed to various prior art to show that the above was a known commercial or legal interaction in advertising in order to effectively respond to Applicant’s previous arguments. 
	Applicant’s arguments with respect to cameras are not persuasive, since the claims don’t involve cameras and claim limitations reciting different steps or directed to different ideas could have different outcomes. 

	“ On page 16 of Remarks, Applicant argues the claims do not recite certain methods of organizing human activity since the claims do not recite human activities.The Examiner respectfully disagrees.
	The claims recite a commercial or legal interaction of correcting misattributing ad impressions to certain demographics, where this subject matter specifically is advertising, marketing or sales activities (see the recited "media impression" which is an ad). This is a commercial or legal interaction relating to advertising, marketing or sales activities or behaviors, since often advertisers pay for/ want to target to specific demographics.
	• Mashinsky et al. (United States Patent Application Publication
Number: US 2002/0107787) paragraph 0010 "A common prior artmethod collects information on the numbers and demographic characteristics of users of contracted interactive media sites, matches this information to user profiles, which the advertiser seeks to target, and then provides an advertisements to the various sites"
	• Lajoie (United States Patent Application Publication Number: US
2009/0187939) paragraph 0232 " Under a prior art approach, the advertiser might use a Nielsen-like model to correlate that demographic to a particular television program (e.g. , National Geographic "Explorer" or the like), and advertise during that program. "
	• Sosiak et al. (United States Patent Application Publication Number:
US 2014/0172583) paragraph 0005 "As will be apparent to one of ordinary skill in the art, the advertiser may specify any number of behavioral or demographic targeting criteria relating to their target audience" 
	Examiner notes that the Examiner does not rely upon the above for prior art purposes, rather the Examiner has just provided to above references to effectively respond 
	Therefore the Examiner respectfully disagrees.”
5.	Applicant’s arguments on remarks pages 15-16 are acknowledged.  In view of Applicant’s amendments filed 1/30/2021 (with respect to 100,000 models as amended), the Examiner has withdrawn the previous citation with respect to mental processes in the enumerated groupings of abstract ideas, since this limitation recites in combination with the other limitations of a claim a limitation a user cannot reasonably and practically performed in the human mind or with pen and paper. 
6.	Applicant’s arguments on pages 16-17 are acknowledged.  It is noted that the Examiner has updated the below 101 rejection to reflect Applicant’s amendments.  In particular it is noted with respect to the additional elements in the claims, beyond the abstract idea recited, have been updated with new citations under the practical application and significantly steps as detailed in the updated 101 rejection below in view of Applicant’s amendments. 
7.	Applicant’s arguments on pages 17-18 of Remarks, that the claims recite improvement to the functioning of a computer or an improvement to other technology or technical field are acknowledged.  However, the Examiner maintains the previous response found in the Final Office Action dated 10/30/2020 pages 6-9 cited herein: 
	“Applicant argues the claims as recited recite a practical application in that the claims provide more accurate data representative of distribution of media impressions than is possible based on other types of collected data and cites paragraphs 0020-0022 and 0104 for support of this argument. The Examiner has carefully considered Applicant's arguments however the Examiner respectfully disagrees.

	The October 2019 Update: Subject Matter Eligibility pages 12-13 states the following with respect to this (cited herein):
	B. An Improvement in the Functioning of a Computer or an Improvement to Other Technology or Technical Field
	An important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology. The courts have not provided an explicit test for this consideration. However, MPEP 2106.04(a) and 2106.0S(a) provide a detailed explanation of how to perform this analysis. In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.
Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification ( e.g., "thereby increasing the bandwidth of the channel").
	The improvement analysis under the 2019 PEG differs in some respects from prior guidance. Under prior guidance, at both Steps 2A and 2B, the improvements analysis considered whether the claimed invention improves upon conventional technology. 70 Under the 2019 PEG, in contrast, the "improvements" analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity. That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity. 
	Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a
computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management Ltd. v. CellzDirect, Inc., in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural. 71 Notably, the court did not distinguish between the types of technology when determining that the invention improved technology. However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int'/ v. /BG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.n Note, there is no requirement for the judicial exception to provide the improvement. The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan).73 Thus, it is important for examiners to analyze the claim 
	During examination, the examiner should analyze the "improvements" consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement. Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 3 7 C.F .R. § 1.13 2 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.74 For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under§ 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion."

	From the above, while it is true that some of Applicant's cited sections of 0020-
0022 and 0104 discuss limitations of some prior art, the fact that the claims recite providing more accurate data representative of distribution of media impressions than is possible based on other types of collected data, recites a similar fact pattern to the Trading Technologies Intl v. IBG LLC discussed above, specifically "For example, in Trading Technologies Intl v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology." 
	Like in Trading Technologies, the claims provide more information to facilitate attributing ad impressions to certain demographics, in that the claims as argued by Applicant recite providing more accurate data representative of distribution of media impressions than is possible based on other types of collected data, which improves the business process of attributing ad impressions to certain demographics but does not improve computers or technology.
	Therefore the Examiner respectfully disagrees.
8.	On remarks page 17, Applicant additionally argues “The invention of claim 1 overcomes the technological limitations of these two data sources in a non-conventional See id, paras. [0069]-[0071]” with respect to an improvement in the functioning of a computer or an improvement to other technology or technical field. 
	 The Examiner has carefully reviewed the cited sections above, as required by the October 2019 Update section cited in section 7 in this response to arguments section above. However, the Examiner respectfully disagrees. 	
	 While it is true that Applicant’s cited sections of 0069-0071 discuss limitations of some prior art in calculations of data (e.g. the computations are impractical), paragraph 0071 merely discusses the limitations being overcome by performing the calculation of determining the variable or number in another way.  Therefore this “improvement” as recited in the specification is really an improvement in the judicial exception (itself),deciding to perform a calculation in an efficient instead of inefficient matter, e.g. an improvement in performing a mathematical calculation or an improvement to the method of organizing human activity, not an improvement in technology as discussed in the October 2019 Update: Subject Matter Eligibility above. 
	This is further clear by the examples given in MPEP 2106.05(a) Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field [R-10.2019], which is cited above in the October 2019 Update with respect to “improvements”, since none of the examples follow the fact pattern nor subject matter argued above: 

I.    IMPROVEMENTS TO COMPUTER FUNCTIONALITY
Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691.
Examples that the courts have indicated may show an improvement in computer-functionality:
i. A modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, DDR Holdings, 773 F.3d at 1258-59, 113 USPQ2d at 1106-07;
ii. Inventive distribution of functionality within a network to filter Internet content, BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016);
iii. A method of rendering a halftone digital image, Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859, 868-69, 97 USPQ2d 1274, 1380 (Fed. Cir. 2010);
iv. A distributed network architecture operating in an unconventional fashion to reduce network congestion while generating networking accounting data records, Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1536-37 (Fed. Cir. 2016);
v. A memory system having programmable operational characteristics that are configurable based on the type of processor, which can be used with different types of processors without a tradeoff in processor performance, Visual Memory, LLC v. NVIDIA Corp., 867 F.3d 1253, 1259-60, 123 USPQ2d 1712, 1717 (Fed. Cir. 2017);
vi. Technical details as to how to transmit images over a cellular network or append classification information to digital image data, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614-15, 118 USPQ2d 1744, 1749-50 (Fed. Cir. 2016) (holding the claims ineligible because they fail to provide requisite technical details necessary to carry out the function);
vii. Particular structure of a server that stores organized digital images, TLI Communications, 823 F.3d at 612, 118 USPQ2d at 1747 (finding the use of a generic server insufficient to add inventive concepts to an abstract idea);
viii. A particular way of programming or designing software to create menus, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241, 120 USPQ2d 1844, 1854 (Fed. Cir. 2016);
ix. A method that generates a security profile that identifies both hostile and potentially hostile operations, and can protect the user against both previously unknown viruses and "obfuscated code," which is an improvement over traditional virus scanning. Finjan Inc. v. Blue Coat Systems, 879 F.3d 1299, 1304, 125 USPQ2d 1282, 1286 (Fed. Cir. 2018);
x. An improved user interface for electronic devices that displays an application summary of unlaunched applications, where the particular data in the summary is selectable by a user to launch the respective Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356, 1362-63, 125 USPQ2d 1436, 1440-41 (Fed. Cir. 2018);
xi. Specific interface and implementation for navigating complex three-dimensional spreadsheets using techniques unique to computers; Data Engine Techs., LLC v. Google LLC, 906 F.3d 999, 1009, 128 USPQ2d 1381, 1387 (Fed. Cir. 2018); and
xii. A specific method of restricting software operation within a license, Ancora Tech., Inc. v. HTC America, Inc., 908 F.3d 1343, 1345-46, 128 USPQ2d 1565, 1567 (Fed. Cir. 2018).

and

II.    IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD
The courts have also found that improvements in technology beyond computer functionality may demonstrate patent eligibility. In McRO, the Federal Circuit held claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules to be patent eligible under 35 U.S.C. 101, because they were not directed to an abstract idea. McRO, 837 F.3d at 1316, 120 USPQ2d at 1103. The basis for the McRO court's decision was that the claims were directed to an improvement in computer animation and thus did not recite a concept similar to previously identified abstract ideas. Id. The court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated. 837 F.3d at 1313, 120 USPQ2d at 1101. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. 837 F.3d at 1314, 120 USPQ2d at 1102. The McRO court also noted that the claims at issue described a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters, rather than merely claiming the idea of a solution or outcome, and thus were not directed to an abstract idea. 837 F.3d at 1313, 120 USPQ2d at 1101.
Consideration of improvements is relevant to the eligibility analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management v. CellzDirect, Inc., 827 F.3d 1042, 119 USPQ2d 1370 (Fed. Cir. 2016), in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural. Notably, the court did not distinguish between the types of technology when determining the invention improved technology. However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.
Examples that the courts have indicated may be sufficient to show an improvement in existing technology include:
i. Particular computerized method of operating a rubber molding press, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 8 and 10 (1981);
ii. New telephone, server, or combination thereof, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612, 118 USPQ2d 1744, 1747 (Fed. Cir. 2016);
iii. An advance in the process of downloading content for streaming, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1256, 120 USPQ2d 1201, 1202 (Fed. Cir. 2016);
iv. Improved, particular method of digital data compression, DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1259, 113 USPQ2d 1097, 1107 (Fed. Cir. 2014); Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016);
v. Particular method of incorporating virus screening into the Internet, Symantec Corp., 838 F.3d at 1321-22, 120 USPQ2d at 1362-63;
vi. Components or methods, such as measurement devices or techniques, that generate new data, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1355, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);
vii. Particular configuration of inertial sensors and a particular method of using the raw data from the sensors, Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902 (Fed. Cir. 2017);
viii. A specific, structured graphical user interface that improves the accuracy of trader transactions by displaying bid and asked prices in a particular manner that prevents order entry at a changed price, Trading Techs. Int’l, Inc. v. CQG, Inc., 675 Fed. App'x 1001 (Fed. Cir. 2017) (non-precedential); and
ix. Improved process for preserving hepatocytes for later use, Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1050, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016).
	Therefore based on the above, the Examiner respectfully disagrees. 
9.	On pages 17-18 of Remarks, Applicant argues preemption.  However, the Examiner respectfully disagrees.  In particular the Examiner maintains the previous response found in the Final Office Action dated 10/30/2020 pages 9-10 (cited herein): 
	Applicant’s arguments with respect to preemption on page 18 are acknowledged.  However, the Examiner respectfully disagrees. 	
	See MPEP 2106.04 Eligibility Step 2A: Whether a Claim is Directed to a Judicial
Exception [R-10.2019] (cited herein):
	While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection"). See also Synopsys v. Mentor Graphics, 839 F.3d at 1150, 120 USPQ2d at 1483; FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1098, 120 USPQ2d 1293, 1299 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1320-21, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); Sequenom, 788 F.3d at 1379, 115 USPQ2d at 1158. Several Federal Circuit decisions, however, have noted the absence of preemption when finding claims eligible under the Alice/Mayo test. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102-03 (Fed. Cir. 2016); Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016); BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1350-52, 119 USPQ2d 1236, 1243-44 (Fed. Cir. 2016).

	And MPEP 2106.07 (b) Evaluating Applicant’s Response [R-10.2019] 

	(4) If applicant argues that the claim is specific and does not preempt all applications of the exception, the examiner should reconsider Step 2A of the eligibility analysis, e.g., to determine whether the claim is directed to an improvement to the functioning of a computer or to any other technology or technical field. If an examiner still determines that the claim is directed to a judicial exception, the examiner should then reconsider in Step 2B whether the additional elements in combination (as well as individually) amount to an inventive concept, e.g., because they are more than the non-conventional and non-generic arrangement of known, conventional elements. Such reconsideration is appropriate because, although preemption is not a standalone test for eligibility, it remains the underlying concern that drives the two-part framework from Alice Corp. and Mayo (Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015).

	Based on the above, the Examiner has reconsidered the practical application step and the significantly more step as detailed above and below in this response to arguments, however the Examiner finds the claims do not recite a practical application or significantly more as detailed here in this response to arguments section and as detailed in the 101 rejection below.

10.	On remarks pages 18-20, Applicant argues the claims are similar to the findings in BASCOM.  
	In particular the Examiner maintains the previous response found in the Final Office Action dated 10/30/2020 pages 10-12 (cited herein): 
	“Applicant argues the claims recite significantly more and cites the BASCOM decision for this argument.
Recent Subject Matter Eligibility Decisions states the following with respect to BASCOM on page 3 (cited herein):
	BASCOM: In BASCOM, the Federal Circuit vacated a judgment of ineligibility because the district court failed to properly perform the second step of the Mayo/Alice framework (Step 2B of the USPTO's SME guidance) when analyzing a claimed system for filtering content retrieved from an Internet computer network. The BASCOM court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user (note that the term "inventive concept" is often used by the courts to describe additional element(s) that amount to significantly more than a judicial exception).
	Notable Point from BASCOM: In Step 2B of the USPTO's SME guidance, examiners should consider the additional elements in combination, as well as individually, when determining whether a claim as a whole amounts to significantly more, as this may be found in the nonconventional and non generic arrangement of known, conventional elements. See also the discussion of evaluating combinations of additional elements in the May 4, 2016 Memorandum (in Section II.B), and the July 2015 Update (in Section I).

	And MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-
10.2019]
	3. Even if one or more additional elements are well-understood, routine, conventional activity when considered individually, the combination of additional elements may amount to an inventive concept. Diamond v. Diehr, 450 U.S. at 188, 209 USPQ at 9 (1981) ("[A] new combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made."). For example, a microprocessor that performs mathematical calculations and a clock that produces time data may individually be generic computer components that perform merely generic computer functions, but when combined may perform functions that are not generic computer functions and thus be an inventive concept. See, e.g. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (holding that while the additional steps of freezing and thawing hepatocytes were well known, repeating those steps, contrary to what was taught in the art, was not routine or conventional). For example, in BASCOM, even though the court found that all of the additional elements in the claim recited generic computer network or Internet components, the elements in combination amounted to significantly more because of the non-conventional and non-generic arrangement that provided a technical improvement in the art. BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243-44 (2016).

	Based on the above, the Examiner has reconsidered the claims however, the
Examiner finds the additional elements beyond the abstract idea merely recite well known routine and conventional activities alone and in combination, since the claims merely recite limitations a human could reasonably and practically performed given the collected data (which as detailed below is mere data gathering and then reconsidered under the significantly more step is automating mental tasks, Receiving or transmitting e.g., using the Internet to gather data, and storing and retrieving information in memory) performed by a computer as detailed below. 
	Further with respect to Applicant's arguments that the claims do not have cited prior art, which is strong evidence that the recitations are not well-understood, routine, and conventional, the Examiner strongly disagrees.
	It has been shown many times by the courts that something could be novel however still be ineligible under 101
	See MPEP 2106.04 Eligibility Step 2A: Whether a Claim is Directed to a Judicial
Exception [R-10.2019] (cited herein):
	The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad, 569 U.S. 576, 589, 106 USPQ2d at 1976, 1978 (noting that Myriad discovered the BRCA1 and BRCA1 genes and quoting Mayo, 566 U.S. 71, 101 USPQ2d at 1965); Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all"); Mayo, 566 U.S. 73-74, 78, 101 USPQ2d 1966, 1968 (noting that the claims embody the researcher's discoveries of laws of nature). The Supreme Court’s cited rationale for considering even "just discovered" judicial exceptions as exceptions stems from the concern that "without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’" Myriad, 569 U.S. at 589, 106 USPQ2d at 1978-79 (quoting Mayo, 566 U.S. at 86, 101 USPQ2d at 1971). See also Myriad, 569 U.S. at 591, 106 USPQ2d at 1979 ("Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101  inquiry."). The Federal Circuit has also applied this principle, for example, when holding a concept of using advertising as an exchange or currency to be an abstract idea, despite the patentee’s arguments that the concept was "new". Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014). Cf. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a new abstract idea is still an abstract idea") (emphasis in original).

11.	On pages 20-22 of Remarks, Applicant argues the 112 sixth/f interpretation.  In particular Applicant argues the claims should not be interpreted under 112 sixth/f because the claims do not recite “means for” or “step for.”  The Examiner strongly disagrees. As detailed in the 112 sixth/f interpretation section below, “Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
	The USPTO must apply 35 U.S.C. 112(f)  in appropriate cases, and give claims their broadest reasonable interpretation (BRI) in light of and consistent with the written description of the invention in the application. In determining the BRI, examiners should establish the meaning of each claim term consistent with the specification as it would be interpreted by one of ordinary skill in the art, including identifying and construing functional claim limitations. If a claim limitation recites a term and associated functional language, the examiner should determine whether the claim limitation invokes 35 U.S.C. 112(f). Application of 35 U.S.C. 112(f)  is driven by the claim language, not by applicant’s intent or mere statements to the contrary included in the specification or made during prosecution. See In re Donaldson Co., 16 F.3d at 1194, 29 USPQ2d at 1850 (stating that 35 U.S.C. 112 f sixth paragraph "merely sets a limit on how broadly the PTO may construe means-plus-function language under the rubric of reasonable interpretation’"). The Federal Circuit has held that applicants (and reexamination patentees) before the USPTO have the opportunity and the obligation to define their inventions precisely during proceedings before the USPTO. See In re Morris, 127 F.3d 1048, 1056–57, 44 USPQ2d 1023, 1029–30 (Fed. Cir. 1997) (35 U.S.C. 112, second paragraph places the burden of precise claim drafting on the applicant); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (manner of claim interpretation that is used by courts in litigation is not the manner of claim interpretation that is applicable during prosecution of a pending application before the USPTO); Sage Prods., Inc. v. Devon Indus., Inc., 126 F.3d 1420, 1425, 44 USPQ2d 1103, 1107 (Fed. Cir. 1997) (patentee who had a clear opportunity to negotiate broader claims during prosecution but did not do so, may not seek to expand the claims through the doctrine of equivalents, for it is the patentee, not the public, who must bear the cost of failure to seek protection for this foreseeable alteration of its claimed structure).
A claim limitation is presumed to invoke 35 U.S.C. 112(f)  when it explicitly uses the term "means" or "step" and includes functional language. The presumption that 35 U.S.C. 112(f)  applies is overcome when the limitation further includes the structure, material or acts necessary to perform the recited function. See TriMed, Inc. v. Stryker Corp., 514 F.3d 1256, 1259-60, 85 USPQ2d 1787, 1789 (Fed. Cir. 2008) ("Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure."); see also Altiris, Inc. v. Symantec Corp., 318 F.3d 1363, 1376, 65 USPQ2d 1865, 1874 (Fed. Cir. 2003).
By contrast, a claim limitation that does not use the term "means" or "step" will trigger the rebuttable presumption that 35 U.S.C. 112(f)  does not apply. See, e.g., Phillips v. AWH Corp., 415 F.3d 1303, 1310, 75 USPQ2d 1321, 1324 (Fed. Cir. 2005) (en banc); CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1369, 62 USPQ2d 1658, 1664 (Fed. Cir. 2002); Personalized Media Commc’ns, LLC v. ITC, 161 F.3d 696, 703-04, 48 USPQ2d 1880, 1886–87 (Fed. Cir. 1998). Even in the face of this presumption, the examiner should nonetheless consider whether the presumption is overcome. The presumption that 35 U.S.C. 112(f)  does not apply to a claim limitation that does not use the term "means" is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function.'" Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (Fed. Cir. 2015) (en banc) (quoting Watts v. XL Systems, Inc., 232 F.3d 877, 880 (Fed. Cir. 2000); see also Personalized Media Communications, LLC v. International Trade Commission, 161 F. 3d 696, 704 (Fed. Cir. 1998).
Instead of using "means" in such cases, a substitute term acts as a generic placeholder for the term "means" and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. "The standard is whether the words of the claim are understood by persons of Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111; see also Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996).
Accordingly, examiners will apply 35 U.S.C. 112(f)  to a claim limitation if it meets the following 3-prong analysis:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

	 Further with respect to Applicant’s arguments regarding evidence to demonstrate that 112 f/sixth paragraph applies and that the Examiner tried to dismiss the argument because Zeroclick is not discussed in the MPEP.  The Examiner respectfully disagrees.  Rather in the response in the Final Office Action dated 10/30/2020 on pages 13-14 the Examiner clearly showed that the MPEP required no evidence (nor even suggested using such) rather the Examiners should apply a 35 USC 112(f) interpretation to the claim if it met the 3 prong analysis.   Therefore the Examiner respectfully maintains the previous response from the Final Office Action dated 10/30/2020 on pages 13-14 (cited herein): 
	In particular on pages 21-22 of Remarks, Applicant argues it is required that the Examiner provide evidence to demonstrate that 35 U.S.C. 112 f applies. The examiner respectfully disagrees.
	MPEP 2181 Identifying and Interpreting a 35 U.S.C. 112(f) or Pre-AIA  35
U.S.C. 112, Sixth Paragraph Limitation [R-10.2019] states the following cited herein:
	By contrast, a claim limitation that does not use the term "means" or "step" will trigger the rebuttable presumption that 35 U.S.C. 112(f)  does not apply. See, e.g., Phillips v. AWH Corp., 415 F.3d 1303, 1310, 75 USPQ2d 1321, 1324 (Fed. Cir. 2005) (en banc); CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1369, 62 USPQ2d 1658, 1664 (Fed. Cir. 2002); Personalized Media Commc’ns, LLC v. ITC, 161 F.3d 696, 703-04, 35 U.S.C. 112(f)  does not apply to a claim limitation that does not use the term "means" is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function.'" Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (Fed. Cir. 2015) (en banc) (quoting Watts v. XL Systems, Inc., 232 F.3d 877, 880 (Fed. Cir. 2000); see also Personalized Media Communications, LLC v. International Trade Commission, 161 F. 3d 696, 704 (Fed. Cir. 1998).
Instead of using "means" in such cases, a substitute term acts as a generic placeholder for the term "means" and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. "The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111; see also Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996).
Accordingly, examiners will apply 35 U.S.C. 112(f)  to a claim limitation if it meets the following 3-prong analysis:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

	Based on the above from the MPEP, there is no requirement for evidence, rather as stated above, the examiner will apply a 112 f interpretation to the claim if it meets the above 3 prong analysis which does not require evidence. 

12.	On remarks page 23, Applicant argues the Examiner’s response to Applicant’s previous arguments regarding the 112 interpretation on Final Office Action dated 10/30/2020 pages 14-16.  Applicant argues that the MPEP language cited is with respect to “means” or “step” language, not with respect to the 3 prong test, therefore the citation is incorrect and not relevant.  The Examiner strongly disagrees.  The cited section discusses this analysis with respect to either “means” or generic placeholder, which the generic 
	Therefore the Examiner respectfully maintains the response in Final Office Action dated 10/30/2020 on pages 14-16 (cited herein):
	On page 22 of Remarks, Applicant argues the terms "misattribution matrix
generator" and ''census distribution analyzer" connote structure, therefore 112 sixth/f does not apply.
	MPEP 2181 Identifying and Interpreting a 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, Sixth Paragraph Limitation [R-10.2019] states the following:

	A limitation will not invoke 35 U.S.C. 112(f)  if there is a structural modifier that further describes the term "means" or the generic placeholder. For example, although a generic placeholder like "mechanism" standing alone may invoke 35 U.S.C. 112(f)  when coupled with a function, it will not invoke 35 U.S.C. 112(f)  when it is preceded by a structural modifier (e.g., "detent mechanism"). Greenberg, 91 F.3d at 1583, 39 USPQ2d at 1786 (holding that the term "detent mechanism" did not invoke 35 U.S.C. 112 , sixth paragraph because the structural modifier "detent" denotes a type of structural device with a generally understood meaning in the mechanical arts). By contrast, a generic placeholder (e.g., "mechanism," "element," "member") coupled with a function may invoke 35 U.S.C. 112(f)  when it is preceded by a non-structural modifier that does not have any generally understood structural meaning in the art (e.g., "colorant selection mechanism," "lever moving element," or "movable link member"). See Massachusetts Inst. of Tech., 462 F.3d at 1354, 80 USPQ2d at 1231 (The claim recited use of a colorant selection mechanism, to which the court performed a means-plus-function analysis under pre-AIA  35 U.S.C. 112, sixth paragraph. The court held that the term "colorant selection", which modifies the generic term "mechanism", was not defined in the specification, had no dictionary definition, nor any generally understood meaning in the art, the term does not connote sufficient structure to a person of ordinary skill in the art to avoid pre-AIA  35 U.S.C. 112, sixth paragraph treatment.); Mas-Hamilton, 156 F.3d at 1214-1215, 48 USPQ2d at 1017; see also Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1351 (Fed. Cir. 2015) (determining that "[t]he prefix ‘distributed learning control’ does not impart any structural significance to the term [‘module’]"

	From the above misattribution matrix generator" and "census distribution analyzer" do not have generally understood meanings in the computer arts like "detent mechanism" above.
	On page 23 of Remarks, Applicant argues the specification at Figure 2 and paragraph 0086 tor support that the claims should not be interpreted under 35 USC 112 sixth paragraph/ f. Here the specification is describing the corresponding structure, as detailed in the 112 sixth/f interpretation (see 112 sixth/ f interpretation below) not describing 
	MPEP 2181 Identifying and Interpreting a 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, Sixth Paragraph Limitation [R-10.2019] states the following herein:
	"A claim limitation is presumed to invoke 35 U.S.C. 112(f) when it explicitly uses the term "means" or "step" and includes functional language. The presumption that 35 U.S.C. 112(f) applies is overcome when the limitation further includes the structure, material or acts necessary to perform the recited function. See TriMed, Inc. v. Stryker Corp., 514 F.3d 1256, 1259-60, 85 USPQ2d 1787, 1789 (Fed. Cir. 2008) ("Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure."); see also Altiris, Inc. v. Symantec Corp., 318 F.3d 1363, 1376, 65 USPQ2d 1865, 1874 (Fed. Cir. 2003)."
	Therefore the Examiner respectfully disagrees with this argument.
13.	On remarks page 25, Applicant argues the Examiner’s previous response to Applicant’s arguments regarding the claims have achieved recognition as nouns denoting structure.  In particular Applicant argues the “The Office action seeks to dismiss these definitions by noting that the term "engine" has different usages depending on the field in which the term is used. Office action, p. 16. However, this argument is irrelevant to the claims at issue in the present case because the claims do not use the term "engine.”  The Examiner has carefully considered Applicant’s arguments however the Examiner respectfully disagrees. 
	While it is true the claims do not recite “engine” the Examiner was merely trying to provide a simple analogy (through the use of commonly known elements like a 
	Regardless of the analogy drawn to the engine, the point remains the same providing a dictionary definition with respect to one term does not necessarily provide the structure to another different term used in the claims.  And lastly even if the above was not the case which the examiner does not contend as detailed in the previous response “Further it is additionally noted, that these definitions even if considered to equate
to the "misattribution matrix generator" and "census distribution analyzer" which he examiner does not contend based on the above, do no recite sufficient structure for performing the claimed function rather the definitions at best recite a machine or device, a piece of equipment, or an instrument for doing some type of function which are found in the non-structural generic placeholder that may invoke 112 (f).”
	Therefore the Examiner respectfully maintains the response found on pages 16-17 of the Final Office Action dated 10/30/2020 (cited herein): 
	On pages 23-24 of Remarks, Applicant argues the claims have achieved recognition as nouns denoting structure. However, Applicant cites dictionary definitions with respect to "analyzer" and "generator" not "misattribution matrix generator' and "census distribution analyzer" as claimed, therefore these dictionary definitions do not show the claimed "misattribution matrix generator'' and ''census distribution analyzer" have well understood meaning in the computer arts. This does not denote sufficient structure in the art for example search engine and motor engine both have the base term "engine" but can have two very different recognized meanings in different arts.
	Further it is additionally noted, that these definitions even if considered to equate to the "misattribution matrix generator" and "census distribution analyzer" which he examiner does not contend based on the above, do no recite sufficient structure for performing the claimed function rather the definitions at best recite a machine or device, a piece of equipment, or an instrument for doing some type of function which are found in the non-structural generic placeholder that may invoke 112 (f).
	See MPEP 2181 Identifying and Interpreting a 35 U.S.C. 112(f) or Pre-AIA  35
U.S.C. 112, Sixth Paragraph Limitation [R-10.2019]
	With respect to the first prong of this analysis, a claim element that does not include the term "means" or "step" triggers a rebuttable presumption that 35 U.S.C. 112(f)  does not apply. When the claim limitation does not use the term "means," examiners should determine whether the presumption that 35 U.S.C. 112(f)  does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term "means"). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f)  interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f)  interpretation. Every case will turn on its own unique set of facts.

	Examiner notes piece of equipment or instrument could read as "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for."
14.	On pages 25-26 of Remarks, Applicant argues the Examiner’s previous response to Applicant’s previous arguments regarding patents issued with the term “generator” and “analyzer.”  The Examiner respectfully disagrees with Applicant’s arguments.  In particular the Examiner respectfully disagrees, that the Examiner merely provided a generic statement and that the generic assertion does not shift the burden of the Office to show, by evidence, that the claims invoke 112 (f).  

	Further the Examiner provided reasoning with respect to why Applicant’s arguments regarding claims issued with respect to the term “generator” and “analyzer” was not persuasive with respect to claims not therefore being interpreted under 35 USC 112 f/sixth paragraph (cited herein, from Final Office Action dated 10/30/2020 on page 17): 
	On pages 24-25 of Remarks, Applicant argues with respect to the patents issued with the term "generator" and "analyzer"" The Examiner notes that the Examiner , will not comment on any issued US Patent, however notes two important points: (1) claims can issue with 112 sixth/f interpretations, since 112 sixth/f simply a claim interpretation not a rejection and (2) 112 sixth/f interpretation as detailed above is art and claim limitation specific (see conversation above with respect to motor engine vs search engine and see MPEP 2181 Identifying and Interpreting a 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, Sixth Paragraph Limitation [R-10.2019] discussion above).
	Therefore the Examiner respectfully disagrees.  
	Further if Applicant did not intend to have the claims interpreted under 35 USC 112 f/sixth paragraph as it appears from the above remarks section, under the 112 sixth/f interpretation there is one possible suggestion to overcome the interpretation (additionally see Final Office Action dated 10/30/2020 on pages 17-19)
Subject Matter Overcoming Prior Art 
15.	As detailed below, the Examiner has not applied a prior art rejection to the below pending claims however the claims have been rejected under other grounds as detailed below. 
Claim Rejections - 35 USC § 101
16.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


17. 	Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	The claim(s) recite(s) correcting misattributing ad impressions to certain demographics. Correcting misattributing ad impressions to certain demographics as recited in the claims is (a) a mathematical calculation which is in the groupings of mathematical concepts as well as (b) subject matter where the commercial or legal interaction is advertising, marketing or sales activities or behaviors which is a certain method of organizing human activities.  Mathematical concepts and certain methods of organizing human activity are in the groupings of enumerated abstract ideas and hence the claims recite an abstract idea.
	This judicial exception is not integrated into a practical application because the claims merely recite limitations that are not indicative of integration into a practical application in that the claims merely recite:
	(1) Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Specifically as recited in the claims:
	(a) an audience measurement data collector to: (see claim 1)
	(b) access a database/ access the database/accessing a database (see claims 1, 9, and 15)
	(c) via first network communications from first computing devices (see claims 1, 9,and15)
	(d) at the first computing devices (see claims 1, 9, and 15)

	(f) from second computing devices/ at the second computing devices/ at ones of the second computing devices (see claims 1, 9, and 15)
	(g) a misattribution matrix generator (see claim 1)
	(h) a census distribution analyzer to (see claim 1)
	(i) by the database proprietor, from the database proprietor , from a database proprietor (see claims 1,9, and 15)
	(j) wherein the census distribution analyzer is to (see claims 2-5 and 7)
	(k) wherein the misattribution matrix generator (see claim 3)
	And (l) a non-transitory computer readable medium comprising instructions that, when executed, causes a machine to at least:/ wherein the instructions further cause the machine to/ the non-transitory computer readable medium (see claims 9-14 and 23-24)
	(2) Adding insignificant extra-solution activity to the judicial exception (see MPEP
2106.05(g)). Specifically as recited in the claims: mere data gathering in conjunction with the abstract idea (see claims 1-5, 7, 9-15, and 23-24)
	And (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Specifically as recited in the claims: generally linking the use of the judicial exception to the computer technological environment or field of use (see claims 1-5, 7, 9-15, and 23-24).
	Examiner notes that claims 6, 8, and 16-22 require no computer to perform any function. 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite limitations that are not indicative of significantly more (inventive concept) in that the claims merely recite:
	(1) Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(d)) and Berkheimer Memo). Specifically as recited in the claims:
e.g., using the Internet to gather data, (see claims 1-5, 7, 9-15, and 23-24) (See MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-08.2017] (cited herein:) Symantec, 838 F.3d at 1321, 120 USPO2d at 1362 (utilizing an intermediary computer to forward information); TL! Communications LLC v. AV Auto. LLC, 823 F.3d 607,610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); Of P Techs., Inc., v. Amazon com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE. Inc. v. Google, Inc., 765 F .3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DOR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramerical, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result--a result that overrides the routine and conventional sequence of events ordinarily triggered by the dick of a hyperlink." (emphasis added));
	 (b) Storing and retrieving information in memory, (see claims 1-5, 7, 9- 15, and 23-24) (See MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R- 08.2017] (cited herein:) Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); O/P Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
	(c) receiving, processing, and storing data (see claims 1-5, 7, 9-15, and 23-24) (see July 2015 Update: Subject Matter Eligibility pages 7 and 11, and from page 11 See Alice Corp., 134 S. Ct. at 2360. But see Example 4 (AI‐4: global positioning system)). 
	(c) accessing a database to receive stored information (see claims 1, 9, and 15) 
	- Humble et al. (United States Patent Application Publication Number: US 2005/0261955) paragraph 0025 “Through techniques well-known in the art, each respective entity 224 will be provided with the necessary degree of access to remotely modify, supplement, and/or access information relevant to that particular entity as stored in the database associated with the centralized data control 202 utilized in the practice of the present invention” 
Steckel (United States Patent Application Publication Number: US 2014/0278757) paragraph 0084 “ Any method may be used for accessing and using the stored data objects in connection with the lead generation system 110, including without limitation internet applications, mobile applications, client-server applications, command line programs, direct database queries, and the like, as are known to those of ordinary skill in the art.” 
	- Shelton (United States Patent Application Publication Number: US 2010/0010935) paragraph 0035 “In the system 100, the aggregate database 102 and the data stores 104-112, may be any suitable type of database, data store or data storage device utilizing known database and data storage technologies as recognized by one skilled in the art, including the storage of data into tables and records or more or less structured data storage, processing and accessing arrangements” 
	- Bowman et al. (United States Patent Application Publication Number: US 2006/0047774) paragraph 0065 “as known to those skilled in the art, a number of methods may be used to store and to access data in a database” 
	(d) device identifiers like cookies that track and provide user online activity (see claims 1, 9, and 15)
	-	Gilmour et al. (United States Patent Application Publication Number: US 2004/0068477) paragraph 0039 “It will also be noted that the client computer system 36 may store a  cookie 46 that has been stored (or "dropped") at the client computer system 36  by the website 42.  As known in the art, the cookie 46 may be utilized to maintain state during a network access session from the client computer system 36 to the website 42 so as to enable the website 42 to track a “click stream” or other activities of the individual 32 with respect to the website 42.  The  cookie 46 may also be utilized to identify the individual 32 to the website 42  during an access session, so as to enable the website to personalize the  presentation of information and 
	- Woods et al. (United States Patent Application Publication Number: US 2009/0265221) paragraph 0041 “As s potential customers 116 interact with the marketing assets that  they were provided, the tracking module 128 may be employed, at step 208, to  track those interactions and to store a record of those interactions in the  database 112.  For example, as will be understood by one of ordinary skill in the art, the tracking module 128 may track whether and when an e-mail was  received by an individual 116 (e.g., by way of a delivery receipt), whether and  when the e-mail was opened by the individual 116 (e.g., by way of a read  receipt), whether and when certain content within the e-mail (e.g., a hyperlink  to a website of a marketer 104) was accessed by the individual 116 (e.g., by  way of a cookie stored on the individual’s computing device 116), whether the  individual 116 pressed certain buttons on his or her telephone or uttered  certain voice commands in response to an automated script executed in  accordance with an automated calling campaign (e.g., by DTMF or voice  recognition software), what links an individual 116 accessed on a landing page  of a marketer's website and what searches he or she conducted thereon (e.g., by  way of a cookie stored on the individual’s computing device 116 and by tracking the individual’s click-throughs and searches), and how an individual interacted  with an online event, such as a webinar (e.g., by having the individual  identify himself at the beginning of the webinar and then tracking the  individual's responses to voting questions, etc. throughout the webinar).  In addition, the tracking module 128 may scrutinize a web form, or an online survey, that identifies the individual 116 in some manner to analyze 
Howerton, III et al. (United States Patent Application Publication Number: US 2001/0049701) paragraph 0031 “ In other implementations, as would be understood by those reasonably skilled in the art of the present invention, “cookies” or other files accessible on the workstation 11 can be utilized to record which advertisements have been viewed by a particular user to assist in distributing more distinct advertisements to each user, in which case the advertisement software serving software would manage and use such information"”
	Examiner's note: the Examiner has reconsidered the previously concluded insignificant extrasolution activity under the practical application step in the significantly more (inventive concept) step as detailed above. 
	Further it is noted while the Examiner has mapped to the additional element of “device identifiers like cookies that track and provide user online activity” this is not actually required in the claims.  Specifically while the claims recite this type of activity being accessed through a database, the claims do not actually positively recite this data gathering being performed, rather instead this data gathering could have been performed at some other time for example (a month, a year ago, etc.), and the system, method and corresponding computer readable medium claims are merely accessing this previously collected and stored data through a database but not actively performing these data gathering steps which would require consideration under the significantly more step of the element of  “device identifiers like cookies that track and provide user online activity” in the 101 analysis in view of the 2019 Revised Patent Subject Matter Eligibility (2019 PEG), rather instead the claims merely require “accessing a database to receive stored information”. However, in the efforts of compact prosecution, if these data gathering steps were positively claimed, the Examiner has provided the evidence as required under the Berkheimer Memo. 
Claim Rejections - 35 USC § 112

18.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


19.	Claims 9-14 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 15, Applicant amends the claim to recite “accessing a database” and “accessing a database” respectively in the first two limitations of the claim.  However, it appears from Applicant’s specification there is one database (see paragraph 0042).  If Applicant were to amend the second limitation in the claim to recite “accessing the database” as recited in the other independent claims 1 and 15 as amended, the 112 second/b rejection could be withdrawn. 
	Further claims 10-14 and 23-24 that depend off of independent claim 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Interpretation
20. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
	(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a nonstructural term having no specific structural meaning) for performing the claimed function;
	(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for'') or another linking word or phrase, such as "configured to" or "so that"; and
	(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
	Use of the word "means" ( or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
	Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the 
	Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
21. This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
A audience measurement data collector to: access a database to obtain panelist data received via first network communications from first computing devices, the first network communications indicative of accesses to media at the first computing devices by audience measurement panelists, the accesses to the media at the first computing devices corresponding to panelist media impressions; and  access the database to obtain a misattributed census distribution received via a separate network communication from a server of a database proprietor, the misattributed census distribution based on device identifiers included in corresponding ones of second network communications from second computing devices, the second network communications indicative of accesses to the media at the 
 A misattribution matrix generator to generate a misattribution matrix based on the panelist data, the misattribution matrix representing ones of the panelist media impressions as misattributed to a first demographic group by the database proprietor when the ones of the panelist media impressions correspond got second demographic group; (see claim 1) 
A census distribution analyzer to: determine, based on the misattribution matrix, probability values that different census distribution models correspond to a true census distribution for the census media impressions indicated in the misattributed census distribution obtained from the database proprietor, the true census distribution indicating a distribution of the census media impressions across the first and second demographic groups and accounting for misattribution by the database proprietor in the misattributed census distribution, the probability values determined based on the misattribution matrix, the different census distribution models including at least 100,000 models; and estimate the true census distribution based on the probability values, the estimate of the true census distribution to correct for misattribution 
Wherein the census distribution analyzer is to randomly select values for the different census distribution models from a uniform Dirichlet distribution (see claim 2)
Wherein the misattribution matrix generator is to generate a column condition misattribution matrix by normalizing the misattribution matrix down columns, and the census distribution analyzer is to determine the probability values based on the column- conditioned misattribution matrix (see claim 3)
Wherein the census distribution analyzer is to: calculate misattribution probability vectors for the different census distribution models based on the column-conditioned misattribution matrix; and calculate the probability values using a multinomial distribution function with the misattribution probability vectors as inputs (see claim 4)
Wherein the census distribution analyzer is to calculate posterior probabilities that respective ones of the different census distribution models correspond to the true census distribution given the misattributed census distribution (see claim 5)
Wherein the census distribution analyzer is to: calculate weighted averages of the posterior probabilities across the different census distribution models for the first and second demographic groups; and estimate the true census distribution based on sums of the weighted averages of the posterior probabilities associated with the first and second demographic groups (see claim 7)

 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	From review of the specification, the Examiner finds the follows corresponding structure for the census distribution analyzer and the misattribution matrix generator: at least one non-transitory computer readable storage device including software implemented by a processor from the below cited sections of Applicant's specification
	Paragraph 0086-While an example manner of implementing the audience measurement analyzer 200 of FIGS. IA and/or 1 B is illustrated in FIG. 2, one or more of the elements, processes and/or devices illustrated in FIG. 2 may be combined, divided, re-arranged, omitted, eliminated and/or implemented in any other way. Further, the example audience measurement data collector 202, the example misattribution matrix generator 204, the example census distribution analyzer 206, the example report generator 208, the example database 210 and/or, more generally, the example audience measurement analyzer 200 of FIG. 2 may be implemented by hardware, software, firmware and/or any combination of hardware, software and/or firmware. Thus, for exam pie, any of the exam pie audience measurement data collector 202, the example  misattribution matrix generator 204, the exam pie census distribution analyzer 2 06, the example report generator 208, the example database 210 and/or, more generally, the example audience measurement analyzer 200 could be implemented by one or more analog or digital circuit(s), logic circuits, programmable processor(s), programmable controller(s), graphics processing unit(s) (GPU(s)), digital signal processor(s) (DSP(s)), application specific integrated circuit(s) (ASIC(s)), programmable logic device(s) (PLD(s)) and/or field programmable logic device(s) (FPLD(s) ). When reading any of the apparatus or system claims of this patent to cover a purely software and/or firmware implementation, at least one of the example audience measurement data collector 202, the example misattribution matrix generator 204, the example census distribution analyzer 206, the example report generator 208, and/or the example database 210 is/are hereby expressly defined to include a non-transitory computer readable storage device or storage disk such as a memory, a digital versatile disk (DVD), a compact disk (CD), a Blu-ray disk, etc. including the software and/or firmware. Further still, the example audience measurement analyzer200 of FIGS. IA and/or 1 B may include one or more elements, processes and/or devices in addition to, or instead of, those illustrated in FIG. 2, and/or may include more than one of any or all of the illustrated elements, processes and devices. As used herein, the phrase "in communication," including variations thereof, encompasses direct communication and/or indirect communication through one or more intermediary components, and does not require direct physical (e.g., wired) communication and/or constant communication, but rather additionally includes selective communication at periodic intervals, scheduled intervals aperiodic intervals, and/or one-time events.

	Paragraph 0087-A flowchart representative of example hardware logic, machine readable instructions, hardware implemented state machines, and/or any combination thereof for implementing the audience measurementanalyzer200 of FIGS. IA, 1 B, and/or2 is shown in FIG. 3. The machine readable instructions maybe an executable program or portion of an executable program for execution by a computer processor such as the processor 512 shown in the example processor platform 500 discussed below in connection with FIG. 5. The program maybe embodied in software stored on a non transitory computer readable storage medium such as a CD-ROM, a floppy disk, a hard drive, a DVD, a Blu-ray disk, or a memory associated with the processor 512, but the entire program and/or parts thereof could alternatively be executed by a device other than the processor 512 and/or embodied in firmware or dedicated hardware. Further, although the example program is described with reference to the flowchart 

	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Since it appears Applicant does not wish for the claims to be interpreted under
112 sixth/f paragraph (based on Applicant’s previous responses to this interpretation), one possible suggestion for overcoming such language would be to amend the claims as follows (see 112 sixth/f interpretation below for support in paragraphs 0086-0087, additionally this suggestion was previously provided in the Final Office Action dated 10/30/2020 pages 17-19):
1. 	(Currently Amended) An apparatus comprising:
	at least one non-transitory computer readable storage device including software implemented by a processor to:
	
	access a database to obtain panelist data received via first network communications from first computing devices, the first network communications indicative of accesses to media at the first computing devices by audience measurement panelists, the accesses to the media at the first computing devices corresponding to panelist media impressions; 

	
	
	determine, based on the misattribution matrix, probability values that different census distribution models correspond to a true census distribution for the census media impressions indicated in the misattributed census distribution obtained from the database proprietor, the true census distribution indicating a distribution of the census media impressions across the first and second demographic groups and accounting for misattribution by the database proprietor in the misattributed census distribution, the probability values determined based on the misattribution matrix, the different census distribution models including at least 100,000 models; 


2. (Currently Amended) The apparatus as defined in claim 1, wherein software implemented by the processor further is to randomly select values for the different census distribution models from a

3. (Currently Amended) The apparatus as defined in claim 1, wherein the software implemented by the processor further is to generate a column-conditioned misattribution matrix by normalizing the misattribution matrix down columns, and the census distribution analyzer is to determine the probability values based on the column-conditioned misattribution matrix.

4. (Currently Amended) The apparatus as defined in claim 3, wherein the software implemented by the processor further is to:
	calculate rnisattribution probability vectors for the different census distribution models based on the column-conditioned misattribution matrix; 
	and calculate the probability values using a multinomial distribution function with the misattribution probability vectors as inputs.

5. (Currently Amended) The apparatus as defined in claim 4, wherein the
software implemented by the processor further is to calculate posterior probabilities that respective ones of the different census distribution models correspond to the true census distribution given the misattributed census distribution.

7. (Currently Amended) The apparatus as defined in claim 5, wherein the
software implemented by the processor further is to: 
	calculate weighted averages of the posterior probabilities across the different census distribution models for the first and second demographic groups; 
	and estimate the true census distribution based on sums of the weighted averages of the posterior probabilities associated with the first and second demographic groups.
Conclusion
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a. 	Perez et al. (United States Patent Application Publication Number: US 2012/0072469) teaches a system and method for analyzing and adjusting demographic information for audience members through training models and analyzers (see abstract and Figure 1)
	b. 	Splaine et al. (United States Patent Application Publication Number:
US 2014/0337104) teaches a system for determining impressions using demographic information from at least three database proprietors (see abstract)
	C. 	Rao et al. (United States Patent Number: US 9,953,330) teaches system and method for generating electronic measurement census data for members of a household through use of probability scores (see abstract)
	d. 	Rao et al. (United States Patent Application Publication Number: US
2015/0262201) teaches systems and methods to generate electronic mobile measurement census data (see abstract)
	e. 	Sullivan et al. (United States Patent Application Publication Number:
US 2016/0189182) teaches systems and methods for correcting age misattribution in media impressions (see abstract)
	f. 	Sheppard et al. (United States Patent Application Publication
Number: US 2016/0379246) teaches systems and methods to estimate an unknown audience size from recorded demographic impressions (see abstract)
	g. 	Sheppard et al. (United States Patent Application Publication
Number: US 2017/0091794) teaches methods and systems to determine ratings from a population having unreliable demographic classifications through use of a misattribution matrix (see abstract)
	h. 	Singh et al. (United States Patent Application Publication Number: US 2018/0227631) teaches a method and apparatus to correct misattributions of media impressions (see abstract)
	i. 	Rao et al. (United States Patent Application Publication Number: US
2015/0262207) teaches methods and systems to compensate impression data for misattribution and non-coverage by a database proprietor (see abstract)
	j. 	Dirichlet Distribution: Simple Definition Internet Archive Way Back Machine
Capture Date of 4-12-2017 teaches random selection from a uniform Dirichlet distribution (see pages 1-2)
	k. 	Toupet et al. (United States Patent Application Publication Number: US
2015/0193816) teaches determining a misattribution corrected impression count for demographics based on adjustment factors (see abstract)
	I. 	Sullivan et al. (United States Patent Application Publication Number: US
2016/0350773) teaches correcting age which is a type of demographic misattribution (see title and abstract)
	m. 	Shah et al. (United States Patent Application Publication Number: US
2017/0187478) teaches generating audience measurement data from population sample data having incomplete demographic classifications ( see title and abstract)
	n. 	Abraham et al. (United States Patent Number: US 9,965,767) teaches attribution of demographics to census data based on demographic data and profiles (see abstract)
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.


/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621